Appeal from an order of the Supreme Court, Clinton County Special Term, denying petitioner’s application for an order in the nature of mandamus under article 78 of the Civil Practise Act. Petitioner was convicted of the crime of robbery in the first degree after a trial in the Court of General Sessions of the County of Hew York. His application in this proceeding was for an order to compel respondents [district attorney and warden] or either of them, to deliver to him copies of grand jury records of two indictments involved, and a copy of Exhibit B used on his trial. There was no duty on the part of either respondent to furnish such copies. Order affirmed, without costs. All concur.